Exhibit 10.3

CENTRAL FEDERAL CORPORATION

INCENTIVE COMPENSATION PLAN

﻿

﻿

I.



PLAN OBJECTIVES

﻿

The purposes of this Plan are to: (a) attract and retain skilled employees; (b)
increase organizational and employee performance; (c) promote employee
retention; and (d) allow personnel costs to vary along with revenues all while
appropriately balancing risk and financial rewards.

﻿

Incentive compensation arrangements can be useful in the successful management
of financial organizations.  However, compensation arrangements can provide
employees with incentives to take imprudent risks that are not consistent with
the long-term health of the organization.  Therefore, Awards granted under the
Plan are based on the achievement of performance objectives established annually
by the Compensation Committee.

﻿

When establishing the terms and conditions of Awards, the Compensation
Committee generally will take into account the following principles identified
within the Interagency Guidance on Sound Incentive Compensation Policies, in an
effort to mitigate imprudent risks and seek long-term health of the organization
by granting Awards that:

﻿

·



provide employees with incentives that appropriately balance risk and reward;

·



are compatible with effective controls and risk management; and

·



are supported by strong corporate governance, including active and effective
oversight by the Board.

﻿

II.



GRANTING AWARDS

﻿

(a)



Selection of Participants.  For each Performance Period, the Compensation
Committee shall approve those key employees and officers of the Company who have
been selected to be Participants for that Performance Period.

﻿

(b)



Selection of Performance Objectives.  For each Performance Period, the
Compensation Committee shall approve or establish:

﻿

(i)



Performance objectives based on the Performance Criteria described in Section IX
of the Plan that will be used to determine the amount payable with respect to
Awards, based on recommendations provided by the Company;

﻿

(ii)



The requisite level of achievement (which may include “threshold,” “target” and
“maximum” levels) of such performance objectives;

﻿

(iii)



The method for determining the amount payable based on the achievement of the
performance objectives; and

﻿

(iv)



Any other terms and conditions of the Award, including, without limitation, a
requirement that some portion of the Award be payable in the form of equity or
that payment be deferred.

Different Performance Criteria may be applied to individual Participants or to
groups of Participants and, as specified by the Compensation Committee, may
relate to the individual Participant, the Company, one or more Affiliates, or
one or more of their respective divisions or business units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, as
determined by the Compensation Committee in its sole discretion.

﻿



Page 1 of 6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

(c)



Timing.  The Compensation Committee shall establish the performance objectives,
the level of achievement and the method for determining the amount payable with
respect to Awards before the outcome of such performance objectives is
substantially certain for such Performance Period and as soon as reasonably
practicable. 

﻿

(d)



Newly Eligible Participants.  The eligibility of an employee who becomes a
Participant during a Performance Period to receive an Award under this Plan for
such Performance Period shall be determined by the Compensation Committee in its
sole discretion.

﻿

(e)



Modifying Performance Objectives.  Performance objectives relating to such
Awards may be calculated without regard to extraordinary items or may be
adjusted, as the Compensation Committee deems equitable, in recognition of
unusual or non-recurring events affecting the Company (or its Affiliates) or
changes in applicable tax laws or accounting principles.

﻿

III.



PAYMENT OF AWARDS

﻿

(a)



Determination of Amount Payable.  For each Performance Period, the Compensation
Committee shall determine the extent to which the performance objectives and
other terms and conditions applicable to an Award have been achieved, if at all,
and based on this determination, shall certify the amount “earned,” if any, with
respect to each Award. 

﻿

(b)



Eligibility for Payment.  Except as otherwise determined by the Committee, in
order to receive payment with respect to an Award, the Participant must: 

﻿

(i)



Have achieved a satisfactory performance level; and

﻿

(ii)



Except as otherwise provided herein, remain an active employee of the Company or
an Affiliate on the date that payment is made.

﻿

(c)



Timing of Payment.  Unless the Participant has forfeited an Award pursuant to
Sections IV(b) or VII of the Plan or the Board or Compensation Committee has
exercised its discretion to reduce an earned Award pursuant to Section III(e) of
the Plan,  the entire earned Award shall be paid within two and one-half months
following the end of the relevant Performance Period.

﻿

(d)



Effect of Death, Disability or Retirement.  Except as otherwise determined by
the Board or Compensation Committee at the time an Award is granted or
thereafter, if a Participant dies, becomes Disabled or Retires prior to the date
on which an Award is paid, the Participant shall remain eligible for payment
with respect to that Award; however, the amount payable with respect to such
Award shall be prorated based on the ratio of the number of whole months elapsed
during the Performance Period prior to the Participant’s death, Disability or
Retirement to the number of whole months in the Performance Period.  Any payment
due under this Section III(d) of the Plan in connection with a Participant’s
death or Disability shall be paid within 30 days after the later of (i) the date
of the Participant’s death or Disability, or (ii) the date the first payment
under Section III(c)(i) would otherwise have been payable in connection with an
Award had the Participant been employed on that date.  Any payment due under
this Section III(d) of the Plan in connection with the Participant’s Retirement
shall be paid at the time otherwise provided under Section III(c).





Page 2 of 6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3



﻿

(e)



Negative Discretion.    The amount actually payable with respect to an Award to
a Participant may be less than the amount otherwise payable based on the
satisfaction of the performance objectives and other terms and conditions of
such Award if the Board or Compensation Committee, in its sole discretion,
determines that payment of the full amount would not be consistent with the
intent and purposes of the Plan and Award or would otherwise violate law or
regulation of any exchange on which an Company’s stock is traded.    

﻿

IV.



CONTROLS

﻿

(a)



Limitations on Payment.  Payments to Participants will be made following an
external review and validation of the organization’s financials for the
incentive period or any other factors that would impact the financial condition
of the organization. No amount will be payable under the Plan if payment with
respect to Awards would jeopardize the safety and soundness of the Company or
any Affiliate. 

﻿

(b)



Forfeiture of Awards. Participants who, in the sole judgment of the Board or
Compensation Committee, have willfully engaged in any activity, injurious to the
Company or any Affiliate, including the inappropriate manipulation of
performance or financial results, will forfeit any Award earned during the
Performance Period in which the termination occurred.

﻿

V.



ADMINISTRATION

﻿

The Plan shall be administered by the Compensation Committee, which has full
power and authority, to the extent not inconsistent with this Plan, to: (a)
approve Participants; (b) establish performance objectives, the amount payable
and any other terms and conditions with respect to Awards; (c) make any other
determinations that the Compensation Committee deems necessary or desirable for
the administration of the Plan; and (d) to delegate its administrative duties to
one or more persons. The Compensation Committee may correct any defect, supply
any omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Compensation Committee deems necessary or desirable.  Any decision of
the Compensation Committee in the interpretation and administration of the Plan
shall be made in the Compensation Committee’s sole discretion and shall be
final, conclusive and binding on all persons.  

﻿

The Compensation Committee (and any delegate) shall be indemnified and saved
harmless by the Company from and against all personal liability to which it may
be subject by reason of any act done or omitted to be done in its official
capacity as administrator of the Plan acting in good faith, including all
expenses reasonably incurred in its defense in the event the Company fails to
provide such defense upon the request of the Compensation Committee.

﻿

VI.



AMENDMENT AND TERMINATION

The Plan may be terminated or amended by the Board or Compensation Committee
without the consent of any Participant; provided, however, that any such
termination or amendment shall not adversely affect any existing Award except
with the consent of the affected Participant. 

﻿

The Board or Compensation Committee in its sole discretion, may adjust, modify
or cancel payments with respect to Awards to reflect results from regulatory or
safety and soundness issues.

﻿

VII.



RECOUPMENT OF INCENTIVE COMPENSATION

﻿

In the event the Company or an Affiliate is required to prepare an accounting
restatement to be filed with the Securities Exchange Commission due to error,
omission or fraud (as determined by the members of the Board who are considered
“independent” for purposes of the listing standards of the NASDAQ Stock Market),
a Participant who is an executive officer of the Company as defined under the
Securities Exchange Act of



Page 3 of 6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

1934, as amended, or such other senior executives as may be determined by the
Compensation Committee, may be required to reimburse the Company for all or part
of any Award paid to such Participant during the three year period preceding the
restatement equal to the amount that the payments actually received by the
Participant exceeded the amount that would have been received by the Participant
based on the restated financial results

﻿

VIII.



MISCELLANEOUS

﻿

(a)



No Guarantee of Employment.  This Plan is not an employment policy or
contract.  It does not give any Participant the right to remain an employee of
the Company or an Affiliate, nor does it interfere with the Company’s or an
Affiliate’s right to terminate the Participant, with or without case, which
right is expressly reserved. 

﻿

(b)



Non-Transferability.  The rights of Participants under this Plan cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

﻿

(c)



Applicable Law.  The Plan and all rights hereunder shall be governed by the laws
of the State of Ohio, without regard to any conflicts of laws principles, except
to the extent preempted by the laws of the United States of America.

﻿

(d)



Entire Plan.  This Plan (including any written or electronic communication to a
Participant setting forth the terms and conditions of an Award for a Plan Year)
constitutes the entire agreement between the Company and the Participant as to
the subject matter hereof.  No rights are granted to the Participant by virtue
of this Plan other than those specifically set forth herein.

﻿

(e)



Tax Withholding.  The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan. 

﻿

(f)



Section 409A of the Code.  Awards granted pursuant to the Plan that are subject
to Section 409A of the Code, or that are subject to Section 409A of the Code but
for which an exception from Section 409A of the Code applies, are intended to
comply with or be exempt from Section 409A of the Code and the Treasury
Regulations promulgated thereunder, and the Plan shall be interpreted,
administered and operated accordingly.  If a Participant is determined to be a
“specified employee” (within the meaning of Section 409A of the Code and as
determined under the Company’s policy for determining specified employees), the
Participant shall not be entitled to payment or to distribution of any portion
of an Award that is subject to Section 409A of the Code (and for which no
exception applies) and is payable or distributable on account of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) until the expiration of six (6) months from the date of such
separation from service (or, if earlier, the Participant’s death).  Such Award,
or portion thereof, shall be paid or distributed on the first (1st) business day
of the seventh (7th) month following such separation from service.  Nothing in
the Plan shall be construed as an entitlement to or guarantee of any particular
tax treatment to a Participant and none of the Company, its Affiliates, or
members of the Board or Compensation Committee shall have any liability with
respect to any failure to comply with the requirements of Section 409A of the
Code.





Page 4 of 6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3



﻿

IX.



DEFINITIONS

﻿

(a)



Affiliate means any entity that, along with the Company, would be treated as a
single employer for purposes of Sections 414(b) or 414(c) of the Code, but as
modified under any Code section relevant to the purpose for which the definition
is applied.

﻿

(b)



Award means the right to a payment of compensation pursuant to this Plan based
on the achievement of performance objectives established by the Compensation
Committee pursuant to this Plan.

﻿

(c)



Board means the Company’s board of directors as constituted from time to time.

﻿

(d)



Code means the Internal Revenue Code of 1986, as amended.

﻿

(e)



Company means Central Federal Corporation and any successor.

﻿

(f)



Compensation Committee means the compensation committee of the Board.

﻿

(g)



Disability or Disabled means a Participant’s eligibility for benefits under the
Company’s long-term disability plan, or in the absence of any such plan
Disability shall mean a physical or mental condition which, in the sole
discretion of the Compensation Committee, is reasonably expected to be of
indefinite duration and to substantially prevent the Participant from fulfilling
his duties or responsibilities to the Company or an Affiliate.

﻿

(h)



Participant means, with respect to each Performance Period, each employee
approved for participation by the Compensation Committee. 

﻿

(i)



Performance Criteria means: (a) earnings or earnings per share (whether on a
pre-tax, after-tax, operational or other basis); (b) return on equity; (c)
return on assets; (d) revenues; (e) expenses or expense levels; (f) one or more
capital or operating ratios; (g) stock price; (h) stockholder return; (i) market
share; (j) cash flow; (k) capital expenditures; (l) net borrowing, debt,
leverage levels or debt ratings; (m) strategic objectives (including, mergers,
acquisitions, dispositions, public offerings or similar extraordinary business
transactions); (n) net asset value per share, (o) growth in deposits or assets;
(p) asset or credit quality; (q) economic value added; (r) regulatory
compliance; or (s) such other measures as the Board may select from time to
time.

﻿

(j)



Performance Period means, unless a different period is established by the
Compensation Committee, each 12 month period beginning January 1.

﻿

(k)



Plan means this Central Federal Corporation Incentive Compensation Plan, as it
may be amended from time to time.

﻿

(l)



Retirement or Retires means a Participant’s termination from employment in
accordance with the official retirement policies of the Company.





Page 5 of 6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3



﻿

X.



ETHICS AND INTERPRETATION

﻿

If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained herein, the interpretation expressed by the Board will be final,
binding and conclusive on all parties.

The altering, inflating, or inappropriate manipulation of performance or
financial results or any other infraction of recognized ethical business
standards, will subject the employee to disciplinary action up to and including
termination of employment.  In addition, any incentive compensation as provided
by the Plan to which the employee would otherwise be entitled will be revoked.

Participants who have willfully engaged in any activity injurious to the Company
or an Affiliate will, upon termination of employment, death, or retirement,
forfeit any incentive award earned during the award period in which the
termination occurred.

﻿

﻿



Page 6 of 6

 

--------------------------------------------------------------------------------